I concur in the well considered opinion of the chief justice filed herein.
Whenever a person has the possession, title and management of property, or funds for the benefit of others, to that extent which makes him the legal owner and possessor of such property or funds, with the duty imposed to protect the same by suit if necessary; such trustee or quasi trustee can institute, and prosecute, or defend suits affecting such property or funds, without the necessity of joining those interested in the management and appropriation of such property or funds; and more *Page 200 
especially is this the case where the trust or quasi trust relationship is created by statute. This rule applies to guardians, executors, and administrators of decedent's estates, statutory assignees, etc.
With equal, if not with more force does this rule apply to defendants, upon whom the statutes of this state, impose the duty not only of raising by taxation, but of investing and preserving the funds in controversy for all persons interested therein. It is made the duty of the city of Austin, if necessary to preserve this fund, to institute suit, and such suit can be instituted and prosecuted to final judgment by the city alone, as was done in the case of City of Sherman v. Williams, 84 Tex. 421. It is equally the duty of the defendant, when a suit is instituted against it with reference to this fund, to see that it is legally appropriated. The law creating and imposing this trust or quasi trust relationship upon the defendant makes it a criminal offense, and a forfeiture of their offices, for a failure in the performance of this duty. Such being the relationship of the defendants to this fund, they could, and it was their duty by plea and proof, to present to the court all of the rights of all of the parties beneficially interested in this fund, without the necessity of joining such parties.
Again, where by reason of the number of the beneficiaries it is inconvenient to make them parties, it is the rule that such beneficiaries are not necessary parties. In accordance with both of the above principles or rules of procedure, the refunding bondholders were not necessary parties to this suit.
                       DISSENTING OPINION.